In The
                                  Court of Appeals
                         Seventh District of Texas at Amarillo

                                          No. 07-22-00104-CR


                                 JOSHUA LEE CAL, APPELLANT

                                                    V.

                               THE STATE OF TEXAS, APPELLEE

                              On Appeal from the 47th District Court
                                      Randall County, Texas
                  Trial Court No. 30,688-A, Honorable Dan L. Schaap, Presiding

                                          October 25, 2022
                                 MEMORANDUM OPINION
                    Before QUINN, C.J., and PARKER and YARBROUGH, JJ.


      Before this Court is a motion to withdraw supported by an Anders brief. Appellant,

Joshua Lee Cal, appeals his conviction after the trial court found him guilty of aggravated

robbery with an affirmative finding on use of a deadly weapon, enhanced by a prior felony

conviction. The trial court sentenced Appellant to thirty years’ confinement.


      In presenting this appeal, counsel has filed an Anders1 brief in support of a motion

to withdraw. In support of his motion to withdraw, counsel certifies he has conducted a


      1   Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).
conscientious examination of the record, and in his opinion, it reflects no potentially

plausible basis for reversal of Appellant’s conviction. Anders v. California, 386 U.S. 738,

744–45, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967); In re Schulman, 252 S.W.3d 403, 406

(Tex. Crim. App. 2008).2            Counsel candidly discusses why, under the controlling

authorities, the record supports that conclusion. See High v. State, 573 S.W.2d 807, 813

(Tex. Crim. App. 1978). Counsel has demonstrated that he has complied with the

requirements of Anders and In re Schulman by (1) providing a copy of the brief to

Appellant, (2) notifying him of the right to file a pro se response if he desired to do so, and

(3) informing him of the right to file a pro se petition for discretionary review. In re

Schulman, 252 S.W.3d at 408. By letter, this Court granted Appellant an opportunity to

exercise his right to file a response to counsel’s brief, should he be so inclined. Id. at 409

n.23.


        Appellant filed a response and a Motion for Relief From Judgment, which we

interpret as a supplement to his response, by which he raises numerous claims he

contends require reversal of his conviction or at the least, a reduced sentence. The State

filed a letter indicating it would not be filing a brief unless this Court determines that this

appeal has merit and remands the case for appointment of new counsel.


        When we have an Anders brief by counsel and a pro se response by an appellant,

we have two choices. We may determine, as we have in this case, that the appeal is

wholly frivolous and issue an opinion explaining that we have reviewed the record and




        2 We note the perils of cutting and pasting in a document. In the brief, counsel recites that he

reviewed voir dire proceedings and the court’s charge, but Appellant waived a jury trial, hence no voir dire
or charge to review.
                                                     2
find no reversible error; Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App. 2005)

(citing Anders, 386 U.S. at 744), or we may determine that arguable grounds for appeal

exist and remand the cause to the trial court so that new counsel may be appointed to

brief issues. Id. (citing Stafford v. State, 813 S.W.2d 503, 510 (Tex. Crim. App. 1991)).


        We too have independently examined the record to determine whether there are

any non-frivolous issues which might support the appeal. See Penson v. Ohio, 488 U.S.

75, 80, 109 S. Ct. 346, 102 L. Ed. 2d 300 (1988); In re Schulman, 252 S.W.3d at 409;

Stafford, 813 S.W.2d at 511. We have found no such issues. See Gainous v. State, 436

S.W.2d 137, 138 (Tex. Crim. App. 1969). After reviewing the record, counsel’s brief, and

Appellant’s pro se responses, we agree with counsel that there is no plausible basis for

reversal of Appellant’s conviction. See Bledsoe, 178 S.W.3d at 826–27.


        The trial court’s judgment is affirmed and counsel’s motion to withdraw is granted.3




                                                                    Alex L. Yarbrough
                                                                         Justice


Do not publish.




        3  Notwithstanding that Appellant was informed of his right to file a pro se petition for discretionary
review upon execution of the Trial Court’s Certification of Defendant’s Right of Appeal, counsel must comply
with Rule 48.4 of the Texas Rules of Appellate Procedure which provides that counsel shall within five days
after this opinion is handed down, send Appellant a copy of the opinion and judgment together with
notification of his right to file a pro se petition for discretionary review. In re Schulman, 252 S.W.3d at 408
n.22, 411 n.35. The duty to send the client a copy of this Court’s decision is an informational one, not a
representational one. It is ministerial in nature, does not involve legal advice, and exists after the court of
appeals has granted counsel’s motion to withdraw. Id. at 411 n.33

                                                      3